                 Case 2:19-cr-00144-TLN Document 22 Filed 04/15/20 Page 1 of 3


 1 COSCA LAW CORPORATION
   CHRIS COSCA (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   ALFREDO OREJEL YEPEZ, JR.
 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           2:19-CR-00144-TLN
11                                Plaintiff,             STIPULATION AND ORDER TO
                                                         EXCLUDE TIME AND CONTINUE
12   v.                                                  STATUS CONFERENCE
13   ALFREDO OREJEL YEPEZ, JR.,                          Date: April 23, 2020
                                                         Time: 9:30 a.m.
14                                Defendant.             Court: Hon. Troy L. Nunley
15

16                                             STIPULATION
17          The parties hereto, by and through their counsel of record, hereby stipulate as follows:
18
            1.      By previous order, the court set this matter for a status conference on April 23, 2020.
19
            2.      By this stipulation, defendant now moves to vacate this date and reset the status
20
     conference for June 11, 2020, at 9:30 a.m.
21

22          3.      The parties further stipulate to exclude time between April 23, 2020 and June 11,

23 2020 under Local Code T4. Plaintiff does not oppose this request.

24          3.      The parties agree and stipulate, and request that the Court find the following:
25                  a.     Discovery associated with this case includes multiple reports, audio
26
     recordings, and photographs. All of this discovery has been either produced directly to counsel
27
     and/or made available for inspection and copying.
28

     2:19-CR-00144 TLN
                 Case 2:19-cr-00144-TLN Document 22 Filed 04/15/20 Page 2 of 3

                    b.      Counsel for defendant desires additional time to review the discovery, conduct
 1
     independent investigation and legal research, and otherwise prepare for trial.
 2

 3                  c.      Counsel for defendant believes that failure to grant this request would deny

 4 them the reasonable time necessary for effective preparation, taking into account the exercise of due

 5 diligence.

 6
                    d.      The government does not object to the continuance.
 7
                    e.      Based on the above-stated findings, the ends of justice served by continuing
 8
     the case as requested outweigh the interests of the public and the defendant in a speedy trial as
 9

10 prescribed by the Speedy Trial Act.

11                  f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

12 3161, et seq., within which trial must commence, the time period from April 23, 2020 to June 11,

13 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(ii) and (iv),

14
     corresponding to Local Code T4, because it results from a continuance granted by the Court at
15
     defendant’s request on the basis of the Court's finding that the ends of justice served by taking such
16
     action outweigh the best interests of the public and the defendants in a speedy trial.
17

18          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of

19 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

20 a trial must commence.

21
     IT IS SO STIPULATED.
22
     DATED:         April 14, 2020                 MCGREGOR W. SCOTT
23                                                 United States Attorney
24
                                                   /s/ Cameron L. Desmond___________________
25                                                 CAMRERON L. DESMOND
                                                   Assistant United States Attorney
26
     DATED:         April 14, 2020                 /s/ Chris Cosca _______________________
27                                                 CHRIS COSCA
                                                   Counsel for Defendant
28                                                 Alfredo Orejel Yepez, Jr.
     2:19-CR-00144 TLN
             Case 2:19-cr-00144-TLN Document 22 Filed 04/15/20 Page 3 of 3


 1

 2                                          ORDER
 3
     IT IS SO FOUND AND ORDERED this 14th day of April, 2020.
 4

 5

 6

 7
                                                     Troy L. Nunley
 8                                                   United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2:19-CR-00144 TLN
